Citation Nr: 1619922	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for residuals of frostbite of the bilateral hands and feet.

4.  Entitlement to service connection for bilateral knee disorder.

5.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities as residuals of laceration injuries, claimed as leaders of the legs.

6.  Entitlement to service connection for a right foot disorder, claimed as a crush injury.

7.  Entitlement to an initial compensable rating for bilateral flat feet prior to March 28, 1986, and a rating higher than 10 percent thereafter.

8.  Entitlement to an initial compensable rating for transverse scar of left posterior thigh.

9.  Entitlement to an initial compensable rating for transverse scar of the right posterior thigh/right midthigh.  

10.  Entitlement to an initial compensable rating for transverse scar of the left buttock.

11.  Entitlement to an initial compensable rating for transverse scar of the right buttock. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, from May 1971 to February 1982, and from February 1982 to December 1985.

By a March 1986 Regional Office (RO) administrative decision, the Veteran's period of service from February 1982 to December 1985 was found to be dishonorable for VA purposes, and hence the Veteran's claimed disabilities may not be service connected based on that service period.  38 C.F.R. § 3.12(c)(6) (2015).  This determination is not on appeal before the Board.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions dated in March 2009 and July 2014 issued by the Department of Veterans Affairs (VA) RO in St. Petersburg, Florida.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issues of service connection for a low back disorder and entitlement to nonservice-connected pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for frostbite, a bilateral knee disorder, a neurological disorder of the lower extremities, and a right foot disorder and the increased rating claims for flat feet and scars of the right and left buttocks and thighs are addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that a hearing loss disability was incurred during service, manifested within a year of separation, or that the Veteran's current hearing loss is etiologically related to service.

2.  A cervical spine disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 112, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in April 2014, prior to the initial adjudication of the claims.

The record also reflects that the VA treatment records and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Veteran's service treatment records for his first period of service are unavailable.  It is apparent that further efforts to obtain those records would be futile.  Where service treatment records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board believes it has met this obligation by the present decision.  

The Board acknowledges that additional evidence as associated with the record after the RO issued the April 2012 statement of the case.  However, because the Veteran filed his substantive appeal for the claims decided herein after February 3, 2013, this new evidence may be initially reviewed by the Board.  38 U.S.C. § 7105(e).  Accordingly, appellate consideration may proceed without prejudice.

The Veteran was provided examinations to determine whether his hearing loss and cervical spine disorder are related to service, and the Board finds the examinations, and the etiological opinions provided in 2014, 2015, and 2016 are adequate.  In this regard, the Board notes that the examination records reveal all findings needed to adjudicate the claim, and the examiners reviewed all pertinent evidence and provided detailed reasoning to support their conclusions.  

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests certain chronic diseases, such as organic disease of the nervous system and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

A. Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss due to in-service noise exposure during his service with a field artillery unit.  He claims that his hearing loss was first identified during service and that examiners characterized hearing as "poor" on in-service examinations.  He essentially claims to have had impaired hearing since service.

Service personnel records reflect the Veteran's service as a meteorological crewmember assigned to field artillery units during his initial periods of service.  In March 2016, the RO acknowledged that the Veteran's military occupational specialty had a moderate probability of hazardous noise exposure.  As such, noise exposure during service is conceded.  

The Board notes that the Veteran has hearing loss for VA purposes, as reflected by the July 2014 VA audiological examination report.  The analysis below will therefore focus on the etiology of the hearing loss and whether it is related to military service.

Service records dated during the Veteran's second period of service, from May 1971 to February 1982, are negative for reports of pertinent symptomatology or evidence of a hearing loss disability as defined by VA.  Particularly, an April 1971 examination report indicates the Veteran's ears were normal prior to his second enlistment.  The associated audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
5
10
15
LEFT
15
5
5
15

On the April 1971 report of medical history, the Veteran denied ever having hearing loss, running ears, or ear, nose or throat trouble.

A June 1979 hearing conservation center record shows that an audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
10
10
15
LEFT
10
10
10
20

The June 1979 form included a section that allowed the Veteran to estimate his own hearing as either "good," "fair," or "poor."  He submitted a copy of this form and indicated his hearing was poor.  

A January 1982 audiological examination, completed prior to the Veteran's second discharge, shows that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
10
15
15
LEFT
10
10
20
25

Post-service VA records include the Veteran's June 2013 report of gradually decreased hearing and having difficulty understanding speech since the 1970s.  

In July 2014, the Veteran underwent a VA audiological examination.   In reviewing the evidence of record, the examiner commented that the Veteran's hearing was normal on his enlistment and separation examinations and that there was no significant threshold shifts present for either ear during service.  The examiner then opined it is less likely as not that the Veteran's hearing loss was the result of in-service noise exposure.  As rationale for this opinion, the examiner noted review of a pertinent medical study and commented there was no sufficient scientific basis for the existence of delayed-onset hearing loss, although the occurrence had not been ruled out.  According to the examiner, current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss did not provide a reasonable basis for delayed-onset hearing loss.  

The Veteran underwent a second VA audiological examination in March 2016.  Based on a review of the evidence, the Veteran's service medical history, related literature, and the present degree of hearing loss, the examiner determined that it would be speculative to allocate a degree of the Veteran's current hearing loss to a military versus non-military etiology.  In support of this determination, the examiner noted that the Veteran's April 1971 and separation hearing examinations completed during his second tour showed normal hearing for the left hear, only mild loss for the right ear at 6000 Hertz, and no significant threshold shifts for either ear.  The examiner then noted the Veteran's report of significant civilian noise exposure.  Given this, the examiner opined that it is likely/possible that aging, occupational and recreational noise exposure, and general health contributed to the Veteran's current hearing loss.  

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss disability.  Although the Veteran currently has a bilateral hearing loss disability, the preponderance of the evidence does not indicate the hearing loss disability was present during service or within one year following the Veteran's discharge from either his first or second period of service.  Although the Veteran contends he noticed a decrease in his hearing during service, a hearing disability is not shown on any of the in-service audiological examinations, to include the January 1982 separation examination.  In addition, while the Veteran contends that his hearing loss disability was noted on in-service audiological examinations, his service treatment records reflect otherwise.  The medical evidence first documents reports of decreased hearing in 2013 and evidence of a bilateral hearing loss disability in 2014, more than 30 years after the Veteran's separation from his second period of active service.  Therefore, the evidence does not support the award of service connection on a presumptive basis.

Further, the Board concludes that the Veteran's bilateral hearing loss disability is not otherwise etiologically related to service because there is no competent and persuasive evidence linking the disorder to service.   Indeed, the etiological opinions of record both weigh against the claim for service connection.  The Board finds these opinions to be highly probative, as they are based on a review of the record and are supported by adequate rationale.  The Veteran has not provided any competent medical evidence to rebut the VA opinions of record or to otherwise diminish their probative weight.  

The Board acknowledges that the Veteran may sincerely believe that his hearing loss is related to in-service noise exposure; however, he does not possess the medical expertise required to determine whether his bilateral hearing loss disability is causally related to active service.  Moreover, to the extent that the Veteran believes that his hearing impairment began or permanently worsened in service, the Board has found the Veteran's current recollections to be less probative than the service examination records.
Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

B.  Cervical Spine Disorder

Regarding this claim, the Veteran asserts that he sustained a neck injury while unloading ammunition during his second tour of duty.  He states that he was treated for his injury and sought additional treatment later during this period of service and after his discharge, although he relays that the records of his post-service treatment are unavailable.  The Veteran claims that his cervical spine symptoms continued following his discharge from service, and he attributes his current neck disorder to his in-service injury.  

Service treatment records from the Veteran's second period of service show that his spine was normal on an April 1971 enlistment examination and that he later sought treatment for cervical spine symptomatology.  A service treatment record shows he sought treatment for his neck in November, but this record does not clearly show the year of treatment.  At that time, he reported having a neck and left shoulder injury for one week, a history of a dislocated shoulder, and a feeling of numbness in his arm that radiated up his neck.  He received an assessment of muscle strain.  

On a June 1979 service treatment record, the Veteran reported having pain in the left side of his neck and shoulder for one month.  He further relayed that he experienced neck and shoulder problems while lifting heavy bags three years prior and that these problems had returned without any known cause.  The physical examination revealed no abnormal findings and the Veteran was not provided with a diagnosis.  The remaining service treatment records do not reflect reports of pertinent symptoms or clinical findings.  

VA records dated from April 2009 show the earliest post-service evidence of reported neck pain.  A July 2009 includes a notation of cervical spine stenosis.  An October 2009 VA examiner noted review of private records, which indicated cervical disc herniation.  An April 2014 private magnetic resonance imaging report (MRI) shows a cervical spine diagnosis of multilevel degenerative findings of the cervical spine with cord infarct/myelomalacia secondary to a high-grade canal stenosis and cord flattening.  

In a letter received by VA in October 2014, the Veteran's private treating physician, T.S.N., M.D., relayed that the Veteran sustained injuries to his neck while handling ammunition during his military service.  The physician determined that the April 2014 MRI findings were consistent with the Veteran's report of having sustained multiple in-service injuries.  Based on the Veteran's history and the objective findings, the physician opined that the Veteran has met the criteria for disability as the result of injuries he sustained during service.

In February 2015, a VA examiner who reviewed the evidence of record opined that that the Veteran's current neck/cervical spine condition is less likely as not caused by or a result of a neck injury or treatment that occurred during his period of service from 1973 to 1978.  The examiner determined that the Veteran's service records did not support the conclusion that he developed a chronic medical condition related to service.  In support of this determination, the VA examiner noted that an August 1975 in-service record discussing sciatic nerve damage included no mention of a cervical spine condition.  The examiner then acknowledged the undated November service record noting a diagnosis of a muscle strain, but highlighted that the Veteran did not receive further treatment for this episode.  Similarly, the examiner noted the June 1978 report of neck symptomatology and physical examination that revealed no significant abnormalities.  The examiner highlighted that the Veteran did not receive additional treatment in connection with this incident.  According to the examiner, these records indicate that these in-service occurrences were minor and did not appear to have been associated with any significant injury or complication.  The examiner concluded it was more likely that no future residual problems would be expected from these resolved incidents.  

Additionally, the VA examiner emphasized that the Veteran did not receive ongoing treatment for any in-service issue related to the claimed injury soon after his military discharge.  The examiner stated that this information also demonstrated a lack of a persistent service-related disorder.  According to the examiner, any later occurring problem would be less likely a result of military service and more likely to result from a different, unrelated, and intervening event.  

The VA examiner next indicated that, according to the medical literature, the Veteran had a high likelihood of having degenerative changes, absent any direct injury or trauma to the cervical spine, given his age at the time of his cervical spine findings.  The examiner also expressed disagreement with Dr. T.S.N.'s favorable opinion and determined that the private opinion was not substantiated by the service records, the Veteran's post-service medical history, or the pertinent medical literature regarding alternative explanations.  Thus, the examiner concluded that the private physician's opinion was based on unsupported rationale.

In further support of the claim, the Veteran submitted an April 2015 statement from Dr. T.S.N., who relayed his review of the Veteran's work history, military records, medical history, and clinical findings.  Dr. T.S.N. reiterated that the Veteran had chronic neck pain due to injuries sustained during his military service.  The physician again stated that the Veteran's cervical spinal stenosis and chronic arthritis were consistent with the injuries he incurred in the military.  In support of this conclusion, Dr. T.S.N. highlighted the Veteran's in-service report of experiencing a sensation that his arms and legs were "falling asleep," which was treated as muscle strains or "pulled muscles."  According to Dr. T.S.N., these reported symptoms were actually due to nerve compression of the Veteran's neck, with pressure on the nerves that traveled into his arms.  

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disorder.  

The evidence is against a finding that the Veteran's current cervical spine disorder was incurred during any relevant period of active duty service.  The Veteran's service treatment records reflect intermittent complaints of and treatment for neck pain and a muscle strain during his second tour of duty.  However, the remaining evidence of record does not support a nexus between the Veteran's in-service neck symptoms and his current cervical spine arthritis and stenosis diagnoses.  The most probative medical evidence of record assessing the relationship between the Veteran's military service and his cervical spine is the February 2015 VA examiner's opinion.  Based on a review of the evidence, to include the private etiological opinion and the Veteran's competent lay statements, the examiner provided an opinion against the claim for service connection for a cervical spine disorder.  The Board finds the VA medical opinion to be highly probative and compelling evidence against the Veteran's claim that his current cervical spine disorder had its onset during service, was present within a year of discharge, or is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  

In this regard, the Board finds that the Dr. T.S.N.'s opinion indicating that the Veteran's neck condition began in service does not provide adequate support for the claim.  The Board initially finds that the physician's October 2014 statement relating the Veteran's cervical spine disorder to "multiple injuries" during service is vague in that it solely references injuries while handling ammunition but does not specifically identify any other in-service incidents.  Instead, the physician's statement in this regard appears to be a recitation of what the Veteran told this medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  Moreover, the physician did not provide any rationale to support his April 2015 conclusion that the Veteran's in-service report of arm and leg numbness and treatment for a muscle strain were manifestations of compressed nerves in the cervical spine.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions).  

In contrast, the February 2015 VA examiner explained in detailed that the service and post-service evidence does not lend support to the Veteran's claim and contradicts Dr. T.S.N.'s conclusion.  Dr. T.S.N.'s subsequent April 2015 opinion does not rebut the VA opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).
 
Moreover, the preponderance of the evidence does not show that the Veteran has experienced a continuity of cervical spine symptomatology since service to warrant service connection for a chronic condition.  The Board highlights that no cervical spine symptomatology was reported or noted following the Veteran's June 1979 treatment.  Additionally, the evidence shows the first post-service report of pertinent symptomatology in 2009, decades after his February 1982 discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Further, the probative medical evidence does not link the Veteran's current cervical spine disorder to any in-service symptomatology.  Instead, the only competent medical opinion of record weighs against a finding that the Veteran's cervical spine disorder began in service.  Accordingly, service connection cannot be established on the basis of continuity of symptomatology of arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the evidence of record does not support a finding that the current form of arthritis manifested to a compensable degree within one year of discharge.  

In sum, the Board acknowledges that the Veteran is competent to report his symptoms and to describe his military experiences.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007).  However, competency and credibility are separate matters.  The Board finds that the Veteran's current claim of a continuity of symptoms since service are inconsistent with the other evidence of record, as well as contradicted by the other more probative evidence of record, and thus, not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Moreover, 

The Board also acknowledges the Veteran believes his cervical spine disorder is due to  in-service injury.  However, he is not competent to relate the etiology of his cervical spine arthritis and stenosis to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56. Accordingly, the claim for service connection for a cervical spine disorder is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

As an initial matter, the Board notes that additional evidence was associated with the record after the RO last adjudicated the remaining claims in an April 2012 statement of the case.  The Veteran has not waived the RO's initial consideration of this evidence.  Accordingly, the Board must remand these issues for the purpose of having the originating agency readjudicate these matters.

The Board further finds that additional development is needed with regard to the Veteran's remaining claims.

Service Connection for Frostbite of the Hands and Feet

The Veteran seeks service connection for frostbite of the hands and feet, a condition he attributes to exposure to cold temperatures during his service in Korea.  During the January 2016 hearing, he claimed to have experienced symptoms associated with cold exposure since service. 

In this regard, the Veteran's available service personnel records indicate he served in Korea from May 1977 to December 1978.  During this service, in July 1977, he reported having no feeling in the bottom of his feet with running and prolonged standing and that his legs and feet felt as if they were "falling asleep."  He reiterated his report of numbness of his feet in February 1978.  In January 1980, he reported cold and swelling of his feet and that he was told he probably had circulatory impairment; the associated examination was normal.  An undated discharge physical examination report notes the Veteran had hyperpigmentation of his bilateral hands and feet.  

In January 2009, the Veteran underwent a VA feet examination, the report of which shows a diagnosis of bilateral dyshidrotic eczema of the soles of the feet.  In the report, the VA examiner expressed an inability to resolve whether the Veteran's hypopigmentation occurred during his second or third period of service as a result of dyshidrotic eczema without resting to mere speculation, as the discharge physical examination report did not include a date.  However, the examiner's determination does not address whether the Veteran's current diagnosis is related to in-service cold exposure or whether the documented in-service symptomatology (regardless of the undated service record) is related to his dyshidrotic eczema.  The examination also does not assess his claimed cold injury to his hands.  Therefore, the January 2009 VA examination and opinion are inadequate for adjudication purposes, and a remanded is needed in order to afford the Veteran an appropriate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).

Bilateral Knee Disorders

Here, the Veteran claims he currently has bilateral knee disorders that were caused by the physical demands of service.  Specifically, he attributes his knee problems to the running and jumping required during his first and second periods of active duty service.  While his service treatment records are negative for reports of pertinent symptomatology during these time periods, the Board highlights the Veteran is competent to report his in-service symptoms and experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, an October 2010 VA treatment record documents his report of right knee symptoms, and the Veteran has testified that he has continued to experience knee pain since service.  Given this, the Board finds that the Veteran must be afforded a VA examination to determine the etiology of his claimed bilateral knee disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

Neurological Disorder of the Bilateral Lower Extremities

The Veteran seeks service connection for a neurological disorder of the bilateral lower extremities he attributes to knife injuries he sustained in August 1972 to his right and left buttocks and thighs.  In support of this claim, he highlights August 1972 service treatment records showing treatment for deep lacerations to his buttocks and thigs, to include the impression included in an August 9, 1972 record noting a laceration to the right sciatic nerve.  An additional record dated on August 5, 1975, includes a notation that an examiner suspected partial damage to the sciatic nerve and an additional examiner's determination that no primary nerve repair was indicated at the time.  The Veteran claims to experience bilateral leg pain and numbness since the in-service incident.

Following a VA examination and review of the evidence in January 2009, a VA examiner opined that the clinical findings for the Veteran were indicative of severe lower extremity peripheral vascular disease and vascular insufficiency likely due arteriosclerosis from cigarette smoking.  The examiner acknowledged that the Veteran sustained lacerations to his posterior thighs during service, but concluded his reports of pain in his thighs and calves were not likely the result of this in-service injury.  In providing this opinion, however, the examiner did not address the August 1975 service treatment indicating suspected sciatic nerve damage.  Thus, the January 2009 is inadequate because it does not reflect consideration of all of the pertinent evidence of record.  

Due to the flaws with the January 2009 VA opinion, the RO must obtain a new medical opinion regarding whether the Veteran currently has neurological impairments of the lower extremities due to his military service.  See Barr, 21 Vet. App. 303.

Right Foot Injury

Regarding this claim, the Veteran asserts he sustained multiple injuries and fractures to his right foot during his first and second periods of service.  He primarily claims to have sustained a crushing injury to his right great toe during his second period of service when a spade fell on his foot.  Although his service treatment records indicate he was evaluated for a chip fracture of the first digit of the foot in October 1971, an associated X-ray indicates that the Veteran's injury was to his left great toe.  There are no reports of any right foot injuries document in the service records from the Veteran's second period of service.  However, the Veteran also claims to have sustained fractures to multiple toes on his right foot during his first period of service, to include during basic training.  As the records for his first period of service are unavailable, and the Veteran is competent to relay his military experiences, a remand is warranted in order to afford the Veteran an examination for his claim.  See 38 U.S.C.A. § 5103A (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

Increased Rating Claims

The Veteran seeks higher ratings for his service-connected bilateral flat feet disability and scars of the left posterior thigh, right posterior thigh/midthigh, left buttock, and right buttock disabilities.  The record reflects that he was last afforded VA examination for these disabilities in January 2009, over seven years ago.  There is no medical evidence of record showing treatment or assessment of these disabilities after 2009.  VA's duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The January 2009 examination report is too remote in time to adequately portray the current manifestations of the Veteran's flat feet and scar disabilities.  Consequently, remand is warranted to afford the Veteran current examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA medical records for the Veteran dated from July 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  After the records development is completed, provide the Veteran with an appropriate examination to ascertain the nature and etiology of all residuals of cold injuries to the hands and feet.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on a review of the evidence and examination results, and with consideration of the Veteran's statements, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has the residuals of a cold injury of the hands and feet due to his military service.  In providing this opinion, the examiner should specifically address the lay statements indicating the Veteran was exposed to cold temperatures during service in Korea and the notation of discoloration of the hands and feet included on the undated discharge report of medical examination, as well as the Veteran's complaints of numbness.  Additionally, although the Veteran is not competent to diagnose frostbite, he is competent to state he was exposed to extreme levels of cold during service.  Therefore, the examiner should presume for the purposes of the opinion that the Veteran was exposed to cold during service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for any opinion offered should be provided. 

3.  The RO or the AMC must afford the Veteran an appropriate examination to determine the nature and etiology of all lower extremity neurological disorders that have been present during the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on a review of the evidence and examination results, and with consideration of the Veteran's statements, the examiner should state whether it is at least as likely as not (50 percent probability or more) that any neurological disorder of the lower extremity present during the period of the claim was incurred during the Veteran's first or second periods of active duty (from January 1969 to January 1971 and from May 1971 to February 1982), or is otherwise related to these periods of service, to include knife wound injuries sustained in August 1972.  The examiner must acknowledge and discuss all pertinent symptomatology documented in the available service treatment records, to include records of treatment and assessments in August 1972 and August 1975, as well as the Veteran's complaints of numbness.

In providing the requested opinion, the examiner must consider and discuss the Veteran's statements regarding the onset and progression of the disorder.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for any opinion offered should be provided. 

5.  The RO or the AMC must schedule the Veteran with an appropriate examination to determine the nature and etiology of all knee disorders present during the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on a review of the evidence and examination results, and with consideration of the Veteran's statements, the examiner should state whether it is at least as likely as not (50 percent probability or more) that any knee disorder present during the period of the claim was incurred during either the Veteran's first or second periods of active duty (from January 1969 to January 1971 and from May 1971 to February 1982), or is otherwise related to these periods of service, to include the physical demands from running and jumping.    

In providing the requested opinion, the examiner must consider and discuss the Veteran's statements regarding the onset and progression of the disorder.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for any opinion offered should be provided. 

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the claimed right foot disorder and evaluate the current level of severity of his flat feet disability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

For all right foot disorders identified, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset during service, manifested within a year of the Veteran's discharge from active duty (in either January 1971 or February 1982), or is otherwise related to his military service.  In providing the requested opinion, the examiner must consider and discuss the Veteran's competent lay statements regarding the in-service onset and progression of the claimed disorder.

A complete rationale should be provided for any opinion or conclusion expressed.

7.  The RO or the AMC must schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left posterior thigh, right posterior thigh/midthigh, left buttock, and right buttock scars.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

8.  After all development has been completed, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


